Citation Nr: 1235493	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-36 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for arthritis of the hands.

3.  Entitlement to service connection for arthritis of the left foot.

4.  Entitlement to an effective date earlier than June 1, 1997, for the grant of service connection for right foot open wound fracture residuals, including degenerative arthritis.

5.  Entitlement to an effective date earlier than June 1, 1997, for the grant of service connection for a right foot scar, residual of open wound fracture.  

6.  Entitlement to an effective date earlier than January 5, 2006, for the grant of service connection for cardiomyopathy.

7.  Entitlement to an effective date earlier than April 20, 2006, for the grant of service connection for cataracts.

8.  Entitlement to an effective date earlier than January 23, 2008, for the grant of service connection for erectile dysfunction.

9.  Entitlement to an increased rating for diabetes mellitus, currently assigned a 20 percent evaluation.

10.  Entitlement to an increased rating for hypertension, currently assigned a 10 percent evaluation.

11.  Entitlement to a higher initial evaluation for cardiomyopathy, currently assigned a 10 percent evaluation.

12.  Entitlement to a higher initial evaluation for right foot open wound fracture residuals, including degenerative arthritis, currently assigned a 10 percent evaluation.

13.  Entitlement to an initial compensable evaluation for right foot scar, residual of open wound fracture.

14.  Entitlement to an initial compensable evaluation for cataracts.

15.  Entitlement to an initial compensable evaluation for erectile dysfunction.

16.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of April 2007 and April 2008.  

The issues of service connection for sleep apnea and arthritis of the hands, the higher rating issues, and the TDIU issue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left foot arthritis was not of service onset, or manifested within one year of discharge, or otherwise related to service.  

2.  The Veteran was continuously on active duty from September 1980 to May 31, 1997, and he was assigned an effective date of June 1, 1997, for the grant of service connection for right foot open wound fracture residuals, including degenerative arthritis, and right foot scar, residual of open wound fracture.  

3.  No claim, formal or informal, for service connection for cardiomyopathy was received prior to the current effective date of January 5, 2006.  

4.  No claim, formal or informal, for service connection for cataracts was received prior to the current effective date of April 20, 2006.  

5.  No claim, formal or informal, for service connection for erectile dysfunction was received prior to the current effective date of January 23, 2008.  


CONCLUSION OF LAW

1.  Left foot arthritis was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for an effective date prior to June 1, 1997, for the grant of service connection for right foot open wound fracture residuals, including degenerative arthritis, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

3.  The criteria for an effective date prior to June 1, 1997, for the grant of service connection for right foot scar, residual of open wound fracture have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

4.  The criteria for an effective date prior to January 5, 2006, for the grant of service connection for cardiomyopathy have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

5.  The criteria for an effective date prior to April 20, 2006, for the grant of service connection for cataracts have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

6.  The criteria for an effective date prior to January 23, 2008, for the grant of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of claimant's and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in June 2006, the RO advised the claimant generally of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the initial earlier effective date issues, the Federal Circuit Court has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date or rating assigned by an RO in connection with a grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Service treatment records, VA medical records, and military facility treatment records have been obtained.  Examinations regarding the effective date claims are not needed because the date of claim is at issue, and not the medical condition.  Concerning the service connection issued decided in this decision, an opinion is not warranted, because, as discussed below, there is no evidence, lay or medical, of a connection to service.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Moreover, there is no possibility that any additional notice or development would aid the appellant in substantiating his claim, and any deficiency of notice or of the duty to assist constitutes merely harmless error.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz. 

II.  Service Connection for Left Foot Arthritis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran claims service connection for left foot arthritis, but he has not presented any specific contentions as to this issue.  Service treatment records do not show any complaints or abnormal findings pertaining to the left foot.  Post-service medical records have not shown arthritis of the left foot.  On a VA examination in January 2007, it was noted that the left foot was "completely normal."  Other than to file a claim for service connection for arthritis of the "feet" in April 2006, the Veteran has not indicated why he believes service connection is warranted.  In this regard, service connection is in effect for arthritis of the right foot, resulting from an in-service injury, but there is no indication, from the Veteran, the medical evidence, or otherwise, that this injury, an open fracture, involved the left foot.  

In January 2009, the Veteran was treated for left foot pain, which had been present for two days.  He denied any prior injury.  X-rays showed mild degenerative changes.  He has not, however, alleged service onset or continuity of symptomatology since discharge.  In view of the paucity of lay or medical evidence of in-service disease or injury, or a nexus, including by continuity of symptomatology, to the recent degenerative changes, service connection must be denied.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

III.  Earlier Effective Date

The Veteran claims an earlier effective date for the grant of service connection for right foot open wound fracture residuals, including degenerative arthritis, right foot scar, residual of open wound fracture, cardiomyopathy, cataracts, and erectile dysfunction.  He has not presented any contentions as to why he believes an earlier effective date is warranted.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.  Specifically, the effective date of an award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  The effective date may be the day following separation from service, only if the claim is received within one year after separation from service.  Id.  In this regard, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2010); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).  

Right foot open wound fracture residuals, including degenerative arthritis, and right foot scar, residual of open wound fracture 

Concerning the right foot open wound fracture residuals, including degenerative arthritis, and right foot scar, residual of open wound fracture, the RO assigned an effective date of June 1, 1997, which is the day following his discharge from service.  There is no provision in the law for the assignment of an effective date prior to the Veteran's actual discharge from service.  The relevant fact, i.e., the date of discharge from service, is not in dispute; therefore, the appellant's claims fail because of absence of legal merit or lack of entitlement under the law, and the claims must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  

Cardiomyopathy, cataracts, and erectile dysfunction 

With respect to cardiomyopathy, the RO assigned an effective date of January 5, 2006, identifying this as the date that the medical evidence showed the presence of the condition.  The earliest document the Board can identify which could be construed as a claim is a report stating that the Veteran was to undergo a cardiac catheterization on January 5, 2006, but this report was received in June 2006.  Because this was more than one year after service, the effective date should not be earlier than the date of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  In this regard, the issue of service connection for cardiomyopathy was not addressed in a prior claim, nor was there a pending claim on file.  VA or uniformed service medical records cannot constitute an informal claim unless service connection has previously been established or has been denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b)(1) (2011).  

Additionally, although service connection was granted for cardiomyopathy as secondary to hypertension, the effective date for a secondarily service-connected condition is not identical to that of the original condition; the effective date can arise no earlier than date on which appellant applied for benefits for the condition at issue.  Ellington v. Nicholson, 541 F.3d 1364 (Fed. Cir. 2008).  Therefore, an earlier effective date for the grant of service connection for cardiomyopathy is not warranted.

For the same reasons, earlier effective dates for the grants of service connection for cataracts and erectile dysfunction cannot be awarded.  Service connection for cataracts was granted effective April 20, 2006, as the date of claim, although that claim was for service connection for diabetes mellitus, and did not mention any eye condition.  There was no earlier claim, formal or informal, for service connection for an eye condition, and early cataracts were first clinically shown on a VA examination in January 2007.  Thus, there is no basis for an earlier effective date.  

The RO assigned January 23, 2008, as the effective date for service connection for erectile dysfunction, the date of a VA examination which concluded that erectile dysfunction was secondary to diabetes mellitus, hypertension, and hyperlipidemia; diabetes mellitus and hypertension are both service-connected disabilities.  Although the Veteran was treated for many years prior to that for erectile dysfunction, he did not file a claim for service connection for the condition.  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  Authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  Additionally, there was no medical evidence specifically linking erectile dysfunction to a service-connected disability prior to the January 2008 VA examination.  

The RO has rated both cataracts and erectile dysfunction together with diabetes mellitus.  This does not mean, however, that the effective date must be the same as that for the primary condition, diabetes mellitus.  See Ross v. Peake, 21 Vet. App. 528 (2008) (The effective date assigned for a secondary service-connected condition does not have to be the same as the effective date for the underlying condition simply because 38 C.F.R. § 3.310 states that a "secondary condition shall be considered a part of the original condition.")  Instead, there must be a claim for service connection for the secondary condition.  See Ellington.  

Thus, the preponderance of the evidence is against the claims for an earlier effective date for the grant of service connection for cardiomyopathy, cataracts, and erectile dysfunction.  As such, the benefit-of-the-doubt does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than June 1, 1997, for the grant of service connection for right foot open wound fracture residuals, including degenerative arthritis, is denied.

An effective date earlier than June 1, 1997, for the grant of service connection for a right foot scar, residual of open wound fracture, is denied.  

An effective date earlier than January 5, 2006, for the grant of service connection for cardiomyopathy is denied.

An effective date earlier than April 20, 2006, for the grant of service connection for cataracts is denied.

An effective date earlier than January 23, 2008, for the grant of service connection for erectile dysfunction is denied.


REMAND

Concerning the remaining issues, further development is required.  First, a favorable decision of the Social Security Administration (SSA), dated in September 2010, was received at the Board in June 2011.  In reviewing the decision, it appears that the SSA considered evidence which is not before the Board, and which would be relevant to issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  

In addition, concerning the issue of a higher rating for cardiomyopathy, the Veteran must be afforded an examination.  In this regard, the ejection fractions obtained have not been consistent.  For example, in November 2005, his ejection fraction was 51 percent, but just two months later, the ejection fraction was thought to be 45 to 50 percent.  

Also, concerning the diabetes mellitus, the evidence indicates that there may be a worsening of symptoms since the last examination.  Therefore, an examination should be provided.  Similarly, he should be afforded an examination concerning his right foot fracture residuals, including an examination of the scars.  Thereafter, the claim must be considered in light of the revised regulations pertaining to scars, as well as the prior regulations.  The Veteran should also be notified of the revised regulations, which became effective in October 2008.  

Finally, the Veteran should be afforded nexus examinations concerning the issues of service connection for sleep apnea and arthritis of the hands.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disorder benefits file, including any administrative decision(s) on his application for SSA disorder benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examinations to determine the following:
* All symptoms of cardiomyopathy, including ejection fraction and METS;
* All symptoms of diabetes mellitus.  The examiner must address whether "regulation of activities" (avoidance of strenuous occupational and recreational activities) is required, and, if so, describe the limitations and explain why the Veteran's diabetes mellitus requires these limitations;
* All symptoms of the Veteran's right foot open wound fracture residuals, to include an examination of the scar;
* Whether it is at least as likely as not that sleep apnea had its onset in service, with consideration of the Veteran's complaint of trouble sleeping noted on the separation examination;
* Whether the Veteran has arthritis of the hands, and, if so, whether it is at least as likely as not that such arthritis was of service onset, in view of an acute episode of hand cramping noted in February 1997, during service.  
For each examination, the claims file must be available to the examiner in conjunction with the final opinion, and a rationale for the opinions expressed must be provided.  Any indicated tests or studies should be completed, and the results reviewed, prior to the final opinion.  

3.  After completion of the above and any additional development deemed necessary, adjudicate the claims on appeal, including whether staged ratings for any of the higher rating claims are warranted, and with consideration of whether the new criteria for evaluating scars, effective in October 2008, are more favorable to the Veteran.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


